DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/19/2022 has been entered. Claims 2-3 and 13-14 are canceled. Claims 1 and 4-12 remain pending in the application.

Claim Objections
Claim 1 objected to because of the following informalities:
“a grip portion that extends in a determined direction” should be changed to “a grip portion that extends in an extension direction” unless the “determined direction” and the  “extension direction” are two different directions
“... a probe support surface that is defined in a surface on the other end portion...” should be corrected to “... a probe support surface that is defined in a surface on another end portion...”
“... brought into contact with the placing surface...” and “separated from the placing surface” should have “flat” added such that the “placing surface” correctly refers back to the “flat placing surface” as mentioned earlier in the claim. “... brought into contact with the flat placing surface...” and “...separated from the flat placing surface” are correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a center of gravity is positioned...”. It is unclear what object or component this center of gravity belongs to. For example, is it the center of gravity of the housing, a transducer array, or a battery? For purposes of examination, the examiner interprets the “center of gravity” to mean “center of gravity of the ultrasound probe”.
Claims 4-12 are rejected by dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081). Peterson is cited in the IDS.
Regarding claim 1, Peterson teaches an ultrasound probe (Fig. 1, [0014]) comprising:
a transducer array (12) in which a plurality of transducers are arranged ([0014]); and
a housing (80/84) in which the transducer array (12) is accommodated (Figs. 5-7, [0029-0030], wherein the transducer array (12) is located within the aperture 84 of the housing 80),
wherein the housing (80) has
a grip portion (81) that extends in a determined direction (Figs. 5-7, [0032], wherein the user grabs and maneuvers the lower unit 81),
a transducer array accommodation portion (84) that is connected to one end portion of the grip portion (81) in the extension direction and accommodates the transducer array (12) ([0030]),
a probe support surface (bottom surface of 81, opposite the surface of the user controls 20 and the direction the upper section 16 faces) that is defined in a surface on the other end portion side of the grip portion (81) in the extension direction, extends along the extension direction and has a flat shape (Fig. 6, [0029], wherein figure 6 shows the probe support surface having a substantially flat shape), and
a probe operating surface (surface with user controls 20 disposed on) that is defined in a surface of the other end portion of the grip portion and is directed in a direction opposite to the probe support surface (Figs. 5-6, [0027], wherein the controls 20 are shown to be at an end other than transducer aperture 84, the controls 20 are disposed on a side opposite the probe support surface (bottom surface of housing 80)),
wherein a probe reference surface that passes through a center of the arrangement of the plurality of transducers in the transducer array and extends in an arrangement direction of the plurality of transducers (12) and the extension direction of the grip portion is positioned between the probe support surface and the probe operating surface (Fig. 6, wherein there exists a “surface” comprising a plane that passes through transducer aperture 84 such that the “surface” or plane extends in an arrangement direction of the plurality of transducers and the extension direction of the grip portion and is positioned between the probe support surface (bottom surface of 80/81 in figure 6) and the probe operating surface (surface with user controls 20 as depicted in figure 6),
in a case where the ultrasound probe is placed on a flat placing surface with the probe support surface (bottom surface of 81) being brought into contact with the placing surface, the ultrasound probe is in such a posture that a surface of the housing (80) in a portion positioned on the transducer array (12) accommodation portion side (84) with respect to the probe support surface is separated from the placing surface (Fig. 6, wherein the transducer array is housed within the aperture portion (84) of the housing (80) of the ultrasound probe). Figure 6 shows the transducer array accommodation portion (84) is separated or a distance away from a flat surface the probe support surface (bottom surface of 81) would rest on.
However, Peterson fails to teach wherein a center of gravity is positioned on the other end portion side of the grip portion in the extension direction of the grip portion.
Becker teaches an ultrasound probe (30) including a handle section (36) which the user holds for manipulation of the device during use ([0013]). Becker further teaches a transducer assembly (40) is attached to the distal end of a shaft (32) the probe (30), wherein the transducer assembly (40) contains a transducer array (46) (Figs. 2-3, [0013]). Becker further teaches the center of gravity (62) of the ultrasound probe (30) is located in the handle portion ([0015], wherein the handle portion 36 comprises the grip portion and is located at an opposite end portion of the grip portion relative to the transducer array 46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to have the center of gravity be located in the handle, at an end opposite the transducer assembly/array as taught by Becker (Fig. 2, [0013], [0015]). By having the center of gravity be located in the handle, the probe becomes easier and more comfortable to manipulate and maneuver as taught by Becker ([0015], last sentence).
However Peterson, when modified by Becker, fails to teach wherein the center of gravity is positioned between the probe support surface and the probe reference surface.
While Peterson in view of Becker fails to teach such a feature, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the invention of Peterson to position the center of gravity between the probe support surface and the probe reference surface as a result of routine optimization. Peterson teaches an ultrasound probe comprising a transducer array (12), housing (80), a grip portion (81), a probe support surface, a probe operating surface (20), and a probe reference surface. Thus, the prior art Peterson teaches is structurally the same as the invention recited in claim 1 except for an optimized parameter which is the position of the center of gravity being between positioned between the probe support surface and the probe reference surface. The optimized parameter is a result-effective variable. Tanabe (US20120078111) similarly teaches an ultrasound probe disclosing the positioning of a center of gravity. Tanabe teaches an ultrasound probe (1) having a center of gravity (G4) positioned at a height under half the height (H1/2) of the probe/housing (Figs. 5A-5B, [0091], [0097]). Tanabe teaches it is well known that by lowering the position of the center of gravity of an object, the object becomes more stable ([0097]). As Tanabe’s intention is to stabilize the ultrasound probe while an operator uses it to transduce, the transducer face may be considered the “probe support surface” since the ultrasound probe rests on the transducer face, and H1/2 may be considered the “probe reference surface” as it similarly defines a surface or plane located between a probe support surface and a surface opposite it. By having a device be bottom heavy, or having a lower center of gravity positioned near its base/resting surface, the device becomes more stable against being tipped over. The claimed range, a position between the probe support surface and the probe reference surface, is merely a workable range as there is no evidence this range is critically important. In ¶[0009] of the Applicant’s specifications, no criticality is provided; rather, it is disclosed “it is preferable that the center of gravity is positioned between the probe support surface and a probe reference surface”. An ordinarily skilled artisan may have arrived at the workable range of positioning the center of gravity between the probe support surface and the probe reference surface through routine experimentation and optimization. Similar to Tanabe placing weights (W) within an ultrasound probe (Figs. 5A-5B, [0091]), an ordinarily skilled artisan may also use weights and manipulate their positions and/or mass within an ultrasound probe in order to lower its center of gravity to stabilize the ultrasound probe in an intended resting orientation/posture. By knowing the mass and position of all the components of the ultrasound probe, an ordinarily skilled artisan may calculate the position of the center of gravity of the ultrasound probe. Regarding testing the device’s stability, an amount of force required to topple the device over may be applied and recorded; the larger the amount of force required, the more stable the device is. Through this routine experimentation and optimization, the ordinarily skilled artisan would find that by positioning the center of gravity as close to the probe support surface as possible, the most stability would be produced. By having the center of gravity be as close to the probe support surface as possible, it would subsequently result in the center of gravity being positioned between the probe support surface and probe reference surface. Therefore, it would have been obvious to further modify the invention of Peterson in view of Becker to position the center of gravity of the ultrasound probe to be between the probe support surface and the probe reference surface because stability would be improved and an ordinarily skilled artisan would have been able to arrive at the claimed position through routine experimentation and optimization. See MPEP § 2144.05(II), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).
Regarding claim 5, Peterson in view of Becker teaches the invention as claimed above in claim 1.
Peterson further teaches wherein the other end portion of the grip portion (81) has an appearance asymmetrical about the probe reference surface (Fig. 6). Figure 6 shows the presence of control buttons (20) and an upper section (16) located on one side of the probe reference surface (center plane) but not the other side.
Regarding claim 9, Peterson in view of Becker teaches the invention as claimed above in claim 1.
Peterson teaches the invention further comprising: an operation switch (20) and an indicator (87) disposed in the probe operating surface (Figs. 5-6, [0027-0030], wherein the user controls 20 enable the user to turn the unit on and off, and the LCD display 87 displays an indication of fuel remaining in the fuel cell and also the ultrasound image).
Claims 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081) as applied to claim 1 above, and further in view of Randall (US20080194960). Peterson is cited in the IDS.
Regarding claim 4, Peterson in view of Becker teaches the invention as claimed above in claim 1.
Peterson teaches the invention further comprising: a fuel cell (90) that is incorporated in the other end portion of the grip portion (81) (Figs. 1-2, [0016], [0020]).
However, Peterson fails to teach the invention further comprising: a battery that is incorporated in the other end portion of the grip portion.
Randall teaches an ultrasound imaging system (10) including an ultrasound probe (14) (Fig. 2, [0067]). Randall further teaches the probe (14) to include a transducer array (20) and a battery (16) ([0068]). Randall teaches the transducer array is located in the nosepiece (34) of the device (Fig. 2, [0070-0071]), and the battery (16) is located at the other end of the device opposite the nosepiece (34) and transducer array (20) (Fig, 2, wherein this comprises the battery being located in the other end portion of the grip portion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to further include a battery as taught by Randall (Fig. 2, [0068]). In cases where fuel for Peterson’s fuel cell (90) runs out, the device may instead be powered by batteries, thus improving the versatility of the device.
Regarding claim 6, Peterson in view of Becker and Randall teaches the invention as claimed above in claim 4.
Peterson further teaches wherein the other end portion of the grip portion (81) has an appearance asymmetrical about the probe reference surface (Fig. 6). Figure 6 shows the presences of buttons (20) and a upper section (16) located on one side of the probe reference surface (central axis) and not the other.
Regarding claim 10, Peterson in view of Becker, and Randall teaches the invention as claimed above in claim 4.
Peterson teaches the invention further comprising: an operation switch (20) and an indicator (87) disposed in the probe operating surface (Figs. 5-6, [0027-0030], wherein the user controls 20 enable the user to turn the unit on and off, and the LCD display 87 displays an indication of fuel remaining in the fuel cell and also the ultrasound image).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081) as applied to claim 5 above, and further in view of Beacham (US20180110497). Peterson is cited in the IDS.
Regarding claim 7, Peterson in view of Becker teaches the invention as claimed above in claim 5.
However, Peterson fails to teach a distance between the probe reference surface and the probe support surface is greater than a distance between the probe reference surface and the probe operating surface.
Beacham teaches a customized handle for an ultrasound probe (Title, [0008]). Beacham teaches two ultrasound probes (800 and 850) with custom-fit handles (Fig. 8, [0048-0049]). Beacham teaches the ultrasound probe (850) includes a rigid handle (860) which encloses the probe’s electronic components ([0049]). Figure 8 shows two ultrasound probes whose handles or grip portions are asymmetric, each with at least one side of the probe having a greater thickness or a larger distance to the center axis/surface than the other side.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to make the handles or grip portions of the probe customized and asymmetric as taught by Beacham (Fig. 8, [0008], [0048-0049]). Beacham teaches gripping postures include asymmetric finger placements on the probe, which may introduce strain and fatigue into the hand of the operator (Fig. 3, [0026]), and further teaches custom-fit handles may reduce hand strain and fatigue by customizing the sizing and shape of the handle of the probe to conform to an operator’s hand ([0028]). Further advantages of customizing the probe handle includes allowing for positioning of additional heat dissipation devices such as heat sinks and fins into the added interior volume ([0049]). The modification of Peterson with the teachings of Beacham to have a asymmetrically shaped probe similar to that of Beacham’s figure 8 would result in the distances between the probe operating surface and probe support surfaces to the probe reference surface to be different, including the distance from the probe reference surface to the probe support surface being greater than the distance from the probe reference surface to the probe operating surface.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081) and Randall (US20080194960) as applied to claim 6 above, and further in view of Beacham (US20180110497). Peterson is cited in the IDS.
Regarding claim 8, Peterson in view of Becker and Randall teaches the invention as claimed above in claim 6.
However, Peterson fails to teach a distance between the probe reference surface and the probe support surface is greater than a distance between the probe reference surface and the probe operating surface.
Beacham teaches a customized handle for ultrasound probe (Title, [0008]). Beacham teaches two ultrasound probes (800 and 850) with custom-fit handles (Fig. 8, [0048-0049]). Beacham teaches the ultrasound probe (850) includes a rigid handle (860) which encloses the probe’s electronic components ([0049]). Figure 8 shows two ultrasound probes whose handles or grip portions are asymmetric, each with at least one side of the probe having a greater thickness or a larger distance to the center axis/surface than the other side.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to make the handles or grip portions of the probe customized and asymmetric as taught by Beacham (Fig. 8, [0008], [0048-0049]). Beacham teaches gripping postures include asymmetric finger placements on the probe, which may introduce strain and fatigue into the hand of the operator (Fig. 3, [0026]), and further teaches custom-fit handles may reduce hand strain and fatigue by customizing the sizing and shape of the handle of the probe to conform to an operator’s hand ([0028]). Further advantages of customizing the probe handle includes allowing for positioning of additional heat dissipation devices such as heat sinks and fins into the added interior volume ([0049]). The modification of Peterson with the teachings of Beacham to have a asymmetrically shaped probe similar to that of Beacham’s figure 8 would result in the distances between the probe operating surface and probe support surfaces to the probe reference surface to be different, including the distance from the probe reference surface to the probe support surface being greater than the distance from the probe reference surface to the probe operating surface.
Regarding claim 12, Peterson in view of Becker, Randall, and Beacham teaches the invention as claimed above in claim 8.
However, Peterson fails to teach wherein the housing has a protrusion that is formed at a position on a surface on the same side as the probe support surface about the probe reference surface and close to the transducer array accommodation portion with respect to the probe support surface, and the ultrasound probe is in such a posture that, in a case where the ultrasound probe is placed on the placing surface with the probe support surface being brought into contact with the placing surface, a surface of the protrusion is separated from the placing surface, and in a case where the ultrasound probe is placed on the placing surface with the protrusion being brought into contact with the placing surface, a surface of the transducer array accommodation portion is separated from the placing surface.
Randall teaches compliant bumpers (60) may be mounted on the nosepiece (34) such that they do not occlude the acoustic window (38) and do not interfere with contact between the acoustic window (38) and the patient (Figs. 2-3, [0028], [0121]). Figures 2-3 shows compliant bumpers (60) as protrusions protruding from the bottom and top sides of the probe near the transducer array (20) and acoustic window (38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to further include compliant bumpers disposed in proximity to the transducer array and acoustic window as taught by Randall (Figs. 2-3, [0028], [0121]). By including bumpers, the transducer array may be protected by impact loads as taught by Randall ([0121-0122]). The modification of Peterson with the bumpers of Randall would result in the bumpers being separated from the surface in a case where the probe is resting on its support surface, and the modification would also result in the transducer array being separated from the surface in a case where the probe is resting on the bumpers. One of ordinary skill in the art could modify Peterson such that the bumpers would be disposed near or around the transducer array aperture (84) to achieve those results (Figs. 5-6 of Peterson).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081) and Beacham (US20180110497) as applied to claim 7 above, and further in view of Randall (US20080194960). Peterson is cited in the IDS.
Regarding claim 11, Peterson in view of Becker and Beacham teaches the invention as claimed above in claim 7.
However, Peterson fails to teach wherein the housing has a protrusion that is formed at a position on a surface on the same side as the probe support surface about the probe reference surface and close to the transducer array accommodation portion with respect to the probe support surface, and the ultrasound probe is in such a posture that, in a case where the ultrasound probe is placed on the placing surface with the probe support surface being brought into contact with the placing surface, a surface of the protrusion is separated from the placing surface, and in a case where the ultrasound probe is placed on the placing surface with the protrusion being brought into contact with the placing surface, a surface of the transducer array accommodation portion is separated from the placing surface.
Randall teaches an ultrasound imaging system (10) including an ultrasound probe (14) (Fig. 2, [0067]). Randall further teaches the probe (14) to include a transducer array (20) and a battery (16) ([0068]). Randall teaches the transducer array is located in the nosepiece (34) of the device (Fig. 2, [0070-0071]), and the battery (16) is located at the other end of the device opposite the nosepiece (34) and transducer array (20) (Fig, 2, wherein this comprises the battery being located in the other end portion of the grip portion). Randall further teaches compliant bumpers (60) may be mounted on the nosepiece (34) such that they do not occlude the acoustic window (38) and do not interfere with contact between the acoustic window (38) and the patient (Figs. 2-3, [0028], [0121]). Figures 2-3 shows compliant bumpers (60) as protrusions protruding from the bottom and top sides of the probe near the transducer array (20) and acoustic window (38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to further include compliant bumpers disposed in proximity to the transducer array and acoustic window as taught by Randall (Figs. 2-3, [0028], [0121]). By including bumpers, the transducer array may be protected by impact loads as taught by Randall ([0121-0122]). The modification of Peterson with the bumpers of Randall would result in the bumpers being separated from the surface in a case where the probe is resting on its support surface, and the modification would also result in the transducer array being separated from the surface in a case where the probe is resting on the bumpers. One of ordinary skill in the art could modify Peterson such that the bumpers would be disposed near or around the transducer array aperture (84) to achieve those results (Figs. 5-6 of Peterson).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Becker does not disclose or suggest “the center of gravity is positioned on the other end portion side of the grip portion, and is positioned between the probe support surface and the probe reference surface”.
Examiner agrees. However, Becker still teaches at least “the center of gravity is positioned on the other end portion side of the grip portion”. Becker similarly teaches an ultrasound probe (30) including a handle (36) and shaft (32) (Fig. 2, [0013]). The handle (36) and shaft (32) may comprise a “grip portion”, and the handle (36) may comprise an other end portion side of a grip portion containing the center of gravity (62) (Figs. 2-3, [0013], [0015]). Therefore, Becker teaches a center of gravity positioned on an other end portion side of a grip portion.
However Peterson in view of Becker still fails to teach wherein the center of gravity is positioned between the probe support surface and the probe reference surface.
While Peterson in view of Becker fails to teach such a feature, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the invention of Peterson to position the center of gravity between the probe support surface and the probe reference surface as a result of routine optimization. Peterson teaches an ultrasound probe comprising a transducer array (12), housing (80), a grip portion (81), a probe support surface, a probe operating surface (20), and a probe reference surface. Thus, the prior art Peterson teaches is structurally the same as the invention recited in claim 1 except for an optimized parameter which is the position of the center of gravity being between positioned between the probe support surface and the probe reference surface. The optimized parameter is a result-effective variable. Tanabe (US20120078111) similarly teaches an ultrasound probe disclosing the positioning of a center of gravity. Tanabe teaches an ultrasound probe (1) having a center of gravity (G4) positioned at a height under half the height (H1/2) of the probe/housing (Figs. 5A-5B, [0091], [0097]). Tanabe teaches it is well known that by lowering the position of the center of gravity of an object, the object becomes more stable ([0097]). As Tanabe’s intention is to stabilize the ultrasound probe while an operator uses it to transduce, the transducer face may be considered the “probe support surface” since the ultrasound probe rests on the transducer face, and H1/2 may be considered the “probe reference surface” as it similarly defines a surface or plane located between a probe support surface and a surface opposite it. By having a device be bottom heavy, or having a lower center of gravity positioned near its base/resting surface, the device becomes more stable against being tipped over. The claimed range, a position between the probe support surface and the probe reference surface, is merely a workable range as there is no evidence this range is critically important. In ¶[0009] of the Applicant’s specifications, no criticality is provided; rather, it is disclosed “it is preferable that the center of gravity is positioned between the probe support surface and a probe reference surface”. An ordinarily skilled artisan may have arrived at the workable range of positioning the center of gravity between the probe support surface and the probe reference surface through routine experimentation and optimization. Similar to Tanabe placing weights (W) within an ultrasound probe (Figs. 5A-5B, [0091]), an ordinarily skilled artisan may also use weights and manipulate their positions and/or mass within an ultrasound probe in order to lower its center of gravity to stabilize the ultrasound probe in an intended resting orientation/posture. By knowing the mass and position of all the components of the ultrasound probe, an ordinarily skilled artisan may calculate the position of the center of gravity of the ultrasound probe. Regarding testing the device’s stability, an amount of force required to topple the device over may be applied and recorded; the larger the amount of force required, the more stable the device is. Through this routine experimentation and optimization, the ordinarily skilled artisan would find that by positioning the center of gravity as close to the probe support surface as possible, the most stability would be produced. By having the center of gravity be as close to the probe support surface as possible, it would subsequently result in the center of gravity being positioned between the probe support surface and probe reference surface. Therefore, it would have been obvious to further modify the invention of Peterson in view of Becker to position the center of gravity of the ultrasound probe to be between the probe support surface and the probe reference surface because stability would be improved and an ordinarily skilled artisan would have been able to arrive at the claimed position through routine experimentation and optimization. See MPEP § 2144.05(II), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMMY T LY/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793